DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/31/2019, 07/07/2021 and 01/04/2022 has been considered by the examiner.

Preliminary Amendment
           Preliminary Amendment that was filed on 10/31/2019 is entered.

Claim Objections
Claim 2 is objected to because of the following informalities:  to output the clock signal to another one of the microscope modules by, where by should be crossed out “. Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 11-15  are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US PUB 2015/0241681; herein after “Hara”) in view of Kato et al. (US PUB 2007/0174524; herein after “Kato”).	


    PNG
    media_image1.png
    607
    703
    media_image1.png
    Greyscale

(FIG.1 of Hara reproduced above for clarity)

Regarding claim 1, Hara teaches a microscope system (a microscope system 1000, as illustrated in FIG. 1, para. [0071]), comprising a plurality of microscope modules (galvanomirrors 120 and 130) that are connected to one another for data transfer purposes (i.e., the microscope body 100 is configured to include a photomultiplier tube (PMT) and galvanomirrors (modules), para. [0072], a galvanomirrors control signal to control the galvanomirrors 120 and 130 (via data transfer), para. [0117]); a central clock generator (a timing generator 302) that generates a clock signal (CLK), said clock signal being provided to all microscope modules (i.e., the galvano-beam control unit 310 receives an input of the clock signal CLK from the timing generator 302 and generates a galvanomirror control signal to control the galvanomirrors 120 and 130 (CLK provided to all modules), para. [0117]); and the microscope modules being configured to use the clock signal or a clock derived therefrom as an internal clock (i.e., sampling signal generation unit 304 generates a sampling signal with the sampling frequency fs based on the clock CLK (e.g., an internal clock), para. [0115]); calculate data on the basis of the internal clock; and transfer calculated data to another one of the microscope modules on the basis of the clock signal (i.e., the sampling signal generation unit 304 generates a sampling signal having a sampling frequency fs based on the clock signal CLK, outputs the signal to the A/D conversion unit 306 (e.g., the sampling signal generation unit acts as microscope module, is to clock the clock signal as an internal clock and calculates data based on the internal clock, and transmits the data to another microscope module), para [0115]-[0117]).
	Further, the oscillating synchronization signal injection unit 316 generates an oscillating synchronization signal (i.e., a derived clock signal) based on the clock signal CLK of the time generator 302, which is sent to the
capacitor of the bias Tee (i.e., the microscope module may also be configured to use a clock derived from the clock signal as an internal clock), see para. [0122], FIG. 1.
	Hara teaches all limitations except for explicit teaching of microscope modules that are connected to one another for data transfer purposes; and the microscope modules to use the clock signal or a clock derived therefrom as an internal clock, and transfer calculated data to another one of the microscope modules on the basis of the clock signal.
	However, in a related field of endeavor Kato teaches FIG. 12 (a) illustrates a microprocessor MPU1 and two peripheral modules (PM1, PM2) on a printed board 1001. Each of the peripheral modules refers to, e.g., a device controlled by the microprocessor, such as camera module, liquid-crystal display module, or memory module, and a configuration component other than the microprocessor, such as storage device for the microprocessor, or auxiliary processor for making specific calculations such as image processing and voice processing. Although, exactly speaking, the camera module and liquid-crystal display module include not only integrated circuits but also main bodies of the camera and liquid-crystal display (para. [0063]).
(PM3 & PM4) includes the functions of each relay in its inside (as internal clock). In FIG. 20(a), a peripheral module PM3 has the function of receiving a multiplexed serial signal from the microprocessor MPU1 , fetching only the data transmitted to itself, and transmitting the serial data to a peripheral module PM4, and the function of receiving a serial signal from the peripheral module PM4 (para. [0076]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hara such that a peripheral module PM3 has the function of receiving a multiplexed serial signal, and transmitting the serial data to a peripheral module PM4, the camera module and liquid-crystal display module include integrated circuits (internal clock) and a processor for making specific calculations on the basis of the clock signal as taught by Kato, for the purpose of having a signal transmission system with integrated circuit device for clock signal generation at a high speed (high frequency) and good transmission efficiency among multiple modules.

Regarding claim 2, the combination of Hara and Kato teaches at least some of the microscope modules comprise a clock input circuit and a clock output circuit for forwarding the clock signal, wherein the clock input circuit is configured to receive the clock signal and the clock output circuit is configured to output the clock signal to another one of the microscope modules by (i.e., the galvano-beam control unit 310 receives an input of the clock signal CLK from the timing generator 302 (the galvanomirror 120) and generates a galvanomirror control signal (e.g., output the clock signal to the galvanomirror 130) to control the galvanomirrors 120 and 130 (CLK provided to all modules), para. [0117] as taught by Hara; further Kato teaches further Kato teaches the camera module and liquid-crystal display module include not only integrated circuits para. [0063], where an input clock signal from MPU1 1003 to module PM3 and a output clock signal 1007 from PM3 transmitted to PM4, as shown at least in FIGS. 12(a) & 20(a)); 
or at least some of the microscope modules each comprise a coupling device, configured to couple a signal component of the clock signal into the respective microscope module, wherein a remaining signal component of the clock signal is not guided through the microscope module but to the remaining microscope modules.

Regarding claim 3, the combination of Hara and Kato teaches the clock input circuit or another circuit of one of the microscope modules is configured to at least one of: prepare the received clock signal and only then output the latter via the clock output circuit and extract a carrier frequency of the clock signal (i.e., the galvano-beam control unit 310 receives an input of the clock signal CLK from the timing generator 302 (the galvanomirror 120) and generates a galvanomirror control signal (e.g., output the clock signal to the galvanomirror 130) to control the galvanomirrors 120 and 130 (CLK provided to all modules), para. [0117] as taught by Hara; further Kato teaches the camera module and liquid-crystal display module include not only integrated circuits para. [0063], where an input clock signal from MPU1 1003 to module PM3 and a output clock signal 1007 from PM3 transmitted to PM4, as shown at least in FIGS. 12(a) & 20(a)).

Regarding claim 4, Hara in view of Kato teaches a clock modulation circuit configured to modulate a clock signal in order to encode an information item (i.e., the laser beam is modulated in synchronization with the clock CLK,  para. [0125]), wherein the clock input circuit or another circuit of one of the microscope modules is configured to read an information item encoded in the clock signal (i.e., by providing phase information (read) which the system has through the injection of the transmission synchronization signal from the oscillation synchronization signal injection unit 316, it is possible to synchronize (encoded) the phase information which the system has with the external resonator, para. [0121]).

Regarding claim 5, Hara in view of Kato teaches the clock modulation circuit is configured to modulate a clock signal by modulating a distance between rising clock pulse edges while leaving a distance between falling clock pulse edges constant or modulating a distance between falling clock pulse edges while leaving a distance between rising clock pulse edges constant (i.e., In FIG. 8, the phases are caused to be identical so that sampling (modulating) is performed at the peak of the intermittent light-emission period T, para. [0109], the oscillation optical pulse of the laser beam can also be synchronized with the clock CLK of the timing generator 302, para. [0120]).

Regarding claim 6, Hara in view of Kato teaches the clock modulation circuit is configured to encode a clock-pulse number information item into the clock signal (i.e., the oscillation optical pulse of the laser beam can also be synchronized with the clock CLK of the timing generator 302, para. [0120]).

Regarding claim 7, Hara teaches the clock modulation circuit is configured to encode a reset command into the clock signal (i.e., the laser beam radiated from the semiconductor laser 222 is modulated by ON and OFF (reset), para. [0080], FIG. 2); and the clock input circuits or other circuits of the microscope modules are configured to identify a reset command encoded into the clock signal and thereupon reset a clock-pulse count or a state machine (i.e., the semiconductor optical amplifier 242 is an optical amplifier with a small size and a low cost and can be used as an optical gate and a light switch turning light on and off (reset), para. [0080]).

Regarding claim 11, Hara teaches the microscope modules comprise at least a scanner module (galvanomirrors 120 and 130) and an image recording module (a photomultiplier tube 110) (para. [0093]-[0094], FIG. 4), the scanner module comprises at least one scanning mirror (120) and is configured to transfer position (XY) data about the scanning mirror to the image recording module throughout a measurement operation (i.e., the rotation shafts of the two galvanomirrors used to control a condensing position on the measurement sample are connected to mirrors (measurement operation), as schematically illustrated in FIG. 4, para. [0094], also see para. [0095]-[0099]), the transfer being implemented on the basis of the clock signal (i.e., as illustrated in FIG. 1, the timing generator 302 generates a clock CLK and the sampling signal generation unit 304 generates a sampling signal with the sampling frequency fs based on the clock CLK, para. [0115]), the image recording module is configured to variably adapt image data processing during the measurement operation as a function of the received position data (i.e., scanning is performed in the horizontal direction with the X-direction galvanomirror 120 (e.g., received position data) and return light to the detector 110 is sampled at a central portion other than the returned vicinity to be set as image information (e.g., variably adapt image data processing during the measurement operation) , para. [0096], also see para. [0116]).

Regarding claim 12, Hara teaches the microscope modules comprise at least an image recording module (a detector/a photomultiplier tube 110) and a light source module (200) (as shown in FIG. 1), which are configured to carry out a light source calibration process in which: an illumination intensity of the light source module is varied (i.e., with the two-photon excitation light source 200…it is effective to lower the average power and to increase the peak power (intensity of the light source), para. [0087], also see para. [0106]); the image recording module measures an image brightness and transfers the latter to the light source module (i.e., an obtained image is an image (a patched pattern-like image, i.e., a so-called teeth-missing image), in which brightness and darkness alternate in adjacent pixels, para. [0107], FIG. 6), the transfer being implemented on the basis of the clock signal (i.e., as illustrated in FIG. 1, the timing generator 302 generates a clock CLK and the sampling signal generation unit 304 generates a sampling signal with the sampling frequency fs based on the clock CLK, para. [0115]); the light source module adjusts the output illumination intensity in a closed-loop control (i.e., the oscillation frequency of the laser beam radiated from the mode-locked laser unit 220 (closed-loop control) s decided by the speed of light and the path length of the external resonator, para. [0121], also see para. [0073]), in dependence of the received image brightness, until a target value is reached (i.e., by providing phase information (a target value) which the system has through the injection of the transmission synchronization signal from the oscillation synchronization signal injection unit 316, para. [0121]); settings of the light source module obtained by the closed-loop control during the calibration process are used for subsequent measurements (i.e., the oscillation frequency of the laser beam radiated from the mode-locked laser unit 220 is decided by the speed of light and the path length of the external resonator (e.g., calibration process are used for subsequent measurements, such as the path length), para. [0121], also see para. [0075]).

Regarding claim 13, Hara teaches the central clock generator (302) comprises an input for receiving an external clock (316) (para. [0122], FIG. 1); the central clock generator comprises a control loop which is used to adapt the clock signal (CLK) to the external clock before it is transmitted to the microscope modules (i.e., by providing phase information which the system has through the injection of the transmission synchronization signal from the oscillation synchronization signal injection unit 316, it is possible to synchronize the phase information which the system has with the external resonator, para. [0121]…the oscillation synchronization signal injection unit 316 sends the oscillation synchronization signal synchronized with the clock CLK to a capacitor of a bias Tee based on the clock signal CLK of the timing generator 302, para. [0122]…and the clock CLK is supplied as the AC component, para. [0123], and as shown in FIG. 1).

Regarding claim 14, Hara teaches the central clock generator (302) has an output (CLK) for connecting a device (310, 312, 120, 130 etc.) and is configured to output the clock signal (CLK) or a clock derived therefrom at the output (as shown in FIG. 1, para. [0115]), wherein the central clock generator is configured to produce a clock signal (CLK) with a frequency that is an integer multiple of 10 MHz (para. [0110]), and comprises a circuit with which a 10 MHz clock is formed from the clock signal and output at the output (i.e., the sampling frequency fs is, for example, in the range of about 100 kHz to about 10 MHz (CLK), para. [0110], also see para. [0115]-[0116]).

Regarding claim 15, Hara in view of Kato as set forth in claim 1 further teaches a method for operating a microscope system (operating a microscope system 1000, as illustrated in FIG. 1, para. [0071]), having a plurality of microscope modules (120 & 130) which transfer data among one another (i.e., the microscope body 100 is configured to include a photomultiplier tube (PMT) and galvanomirrors (modules), para. [0072], a galvanomirrors control signal to control the galvanomirrors 120 and 130 (via data transfer), para. [0117]), said method comprising transmitting a clock signal to all microscope modules by a central clock generator (302) (i.e., the galvano-beam control unit 310 receives an input of the clock signal CLK from the timing generator 302 and generates a galvanomirror control signal to control the galvanomirrors 120 and 130 (CLK provided to all modules), para. [0117]); the microscope modules use the clock (i.e., sampling signal generation unit 304 generates a sampling signal with the sampling frequency fs based on the clock CLK (e.g., an internal clock), para. [0115]), and transfer calculated data to another one of the microscope modules on the basis of the clock signal (i.e., as illustrated in FIG. 1, the timing generator 302 generates a clock CLK and the sampling signal generation unit 304 generates a sampling signal with the sampling frequency fs based on the clock CLK, para. [0115]).
	Further, the oscillating synchronization signal injection unit 316 generates an oscillating synchronization signal (i.e., a derived clock signal) based on the clock signal CLK of the time generator 302, which is sent to the capacitor of the bias Tee (i.e., the microscope module may also be configured to use a clock derived from the clock signal as an internal clock), see para. [0122], FIG. 1.
	Hara teaches all limitations except for explicit teaching of a plurality of microscope modules which transfer data among one another; and the microscope modules to use the clock signal or a clock derived therefrom as an internal clock, and transfer calculated data to another one of the microscope modules on the basis of the clock signal.
	However, in a related field of endeavor Kato teaches FIG. 12 (a) illustrates a microprocessor MPU1 and two peripheral modules (PM1, PM2) on a printed board 1001. Each of the peripheral modules refers to, e.g., a device controlled by the microprocessor, such as camera module, liquid-crystal display module, or memory module, and a configuration component other than the microprocessor, such as storage device for the microprocessor, or auxiliary processor for making specific calculations (para. [0063]).
 Further, FIG. 20(a) illustrates a configuration example in the case where each peripheral module (PM3 & PM4) includes the functions of each relay in its inside (as internal clock). In FIG. 20(a), a peripheral module PM3 has the function of receiving a multiplexed serial signal from the microprocessor MPU1 , fetching only the data transmitted to itself, and transmitting the serial data to a peripheral module PM4, and the function of receiving a serial signal from the peripheral module PM4 (para. [0076]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hara such that a peripheral module PM3 has the function of receiving a multiplexed serial signal, and transmitting the serial data to a peripheral module PM4, the camera module and liquid-crystal display module include integrated circuits (internal clock) and a processor for making specific calculations on the basis of the clock signal as taught by Kato, for the purpose of having a signal transmission system with integrated circuit device for clock signal generation at a high speed (high frequency) and good transmission efficiency among multiple modules.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hara in view of Kato, and further in view of KIM et al. (US PUB 2016/0179129 ; herein after “Kim”).

Regarding claim 8, Hara in view of Kato fails to teach at least a first and a second microscope module of the plurality of microscope modules are connected in series such that the central clock generator transmits the clock signal to the first microscope module and the latter passes the clock signal to the second microscope module, as a result of which the first and second microscope modules receive the clock signal with a time offset; the first and second microscope module comprises a data memory in which a predetermined time offset value is stored, the latter serving as a measure for the time offset; at least one of the first and second microscope modules is configured to change a clock-pulse number corresponding to the clock-pulse information item by the time offset value in order to take account of the time offset.
However, in a related field of endeavor Kim teaches an apparatus for processing a signal, and specifically discloses the following technical features (see para. [0041]-[0050], FIGS. 2-8); the signal processing apparatus 100 has a central clock signal generator 110 and a local clod, signal generator 120, central clock signal generator 110 provide a reference cock signal to local clock signal generator 120, at a point in time determine from that synchronization signal, adjusting the phase of the operating clock signal based on the reference point produces an operating clock signal in which the high logic states do not overlap within the identical time interval (see para. [0045]-[0046], FIGS. 2-4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hara in view of Kato such that clocks having different frequencies are formed based on the received clock signal and used as local module clocks, as taught by Kato, for the purpose of setting a 

Regarding claim 9, Hara in view of Kato fails to teach at least one of the microscope modules is configured to form a clock with a different frequency from the received clock signal and use this clock as a local module clock.
However, in a related field of endeavor Kim teaches an apparatus for processing a signal, and specifically discloses the following technical features (see para. [0041]-[0050], FIGS. 2-8); the signal processing apparatus 100 has a central clock signal generator 110 and a local clod, signal generator 120, central clock signal generator 110 provide a reference cock signal to local clock signal generator 120, at a point in time determine from that synchronization signal, adjusting the phase of the operating clock signal based on the reference point produces an operating clock signal in which the high logic states do not overlap within the identical time interval (see para. [0045]-[0046], FIGS. 2-4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hara in view of Kato such that clocks having different frequencies are formed based on the received clock signal and used as local module clocks, as taught by Kato, for the purpose of setting a local clock signal generator in a microscope module to generate local clocks of different frequencies, and further depending on the progress of operation of the different 

Regarding claim 10, Hara in view of Kato fails to teach various microscope modules are configured to form different clocks from the clock signal received in each case and use these as the respective local module clock.
However, in a related field of endeavor Kim teaches an apparatus for processing a signal, and specifically discloses the following technical features (see para. [0041]-[0050], FIGS. 2-8); the signal processing apparatus 100 has a central clock signal generator 110 and a local clod, signal generator 120, central clock signal generator 110 provide a reference cock signal to local clock signal generator 120, at a point in time determine from that synchronization signal, adjusting the phase of the operating clock signal based on the reference point produces an operating clock signal in which the high logic states do not overlap within the identical time interval (see para. [0045]-[0046], FIGS. 2-4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hara in view of Kato such that clocks having different frequencies (different clocks) are formed based on the received clock signal and used as local module clocks, as taught by Kato, for the purpose of setting a local clock signal generator in a microscope module to generate local clocks of different frequencies (different clocks), and further depending on the progress of operation of the different modules, one would be able contemplate setting different local clocks in different modules.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
January 6, 2022